FILED
                                                                    United States Court of Appeals
                         UNITED STATES COURT OF APPEALS                     Tenth Circuit

                                FOR THE TENTH CIRCUIT                     August 11, 2015
                            _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
YOHONIA MARTIN,

         Plaintiff - Appellant,

v.                                                        No. 15-1180
                                                 (D.C. No. 1:15-CV-00902-LTB)
MT. ST. MARY’S UNIVERSITY                                   (D. Colo.)
ONLINE,

         Defendant - Appellee.
                         _________________________________

                                ORDER AND JUDGMENT*
                            _________________________________

Before HOLMES, MATHESON, and PHILLIPS, Circuit Judges.
                 _________________________________

     Yohonia Martin sued Mount St. Mary’s University-Online under Title VII,

alleging gender discrimination. The district court dismissed Martin’s complaint

without prejudice based on a lack of subject-matter jurisdiction because Martin failed

to show that she had exhausted her administrative remedies by obtaining (and

providing to the district court) a right-to-sue letter from the Equal Employment

Opportunity Commission (EEOC). The district court also certified that any appeal


     *
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. Furthermore, this order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
would not be in good faith and denied in forma pauperis status. See 28 U.S.C.

§ 1915(a)(3).

   A recent case on an analogous issue leads us to question the district court’s

rationale. In Gad v. Kansas State Univ., 787 F.3d 1032, 1034 (10th Cir. 2015), we

held that the requirement for a Title VII plaintiff to sign and verify a formal charge

document for the EEOC “is non-jurisdictional and does not divest the federal courts

of subject-matter jurisdiction.” Here, we need not decide whether attaching a right-

to-sue letter to a complaint is a jurisdictional requirement or instead is a condition

precedent to suit. We conclude that the district court properly dismissed Martin’s

lawsuit without prejudice because Martin failed to comply with the district court’s

order by attaching the right-to-sue letter to her complaint. Exercising jurisdiction

under 28 U.S.C. § 1291, we affirm.

   On April 28, 2015, Martin filed a complaint against the university, hinging her

claims on Title VII. Using a pre-printed complaint, Martin alleged that the university

had discriminated against her by failing to promote her (although it is unclear to what

job or position she refers) and by “fail[ing] to disburse payments of financial aid.” R.

at 4. She alleged that the university had returned her financial-aid funds to the

Department of Education. Martin also alleged that on March 31, 2015, she had filed a

charge of discrimination with the EEOC and, on April 14, 2015, received from the

EEOC a right-to-sue letter. Contrary to the instructions on the form, she did not

attach a right-to-sue letter to her complaint.



                                            2
   Acting sua sponte, the district court found Martin’s complaint deficient because

she had failed to attach her right-to-sue letter to her complaint. The district court

advised Martin that it would dismiss her complaint without prejudice if she failed to

cure the deficiency within 30 days by amending her complaint and attaching the

right-to-sue letter to it. In response, Martin submitted numerous documents,

including: (1) her academic dismissal from the university; (2) an e-mail from the

EEOC confirming receipt of Martin’s charge; (3) an e-mail from the Department of

Education Office for Civil Rights, confirming receipt of her complaint dated March

18, 2015; and (4) a letter from the Department of Education dismissing Martin’s

complaint because she had failed to provide written consent for the Department of

Education to resolve her complaint. Martin also submitted e-mail correspondence

between the university and her during her admission process, and an e-mail she had

received from Mount Saint Mary’s College in Newburgh, New York. But Martin

never filed the right-to-sue letter with the district court.

   The district court dismissed Martin’s complaint without prejudice based on her

failure to show that she had exhausted her administrative remedies. See Fed. R. Civ.

P. 12(h)(3). The district court raised subject-matter jurisdiction sua sponte,

concluding that the exhaustion of administrative remedies is a jurisdictional

prerequisite to suit under Title VII. R. at 42 (citing Jones v. Runyon, 91 F.3d 1398,

1399 (10th Cir. 1996), cert. denied, 520 U.S. 1115 (1997)). The district court

dismissed because Martin had failed to demonstrate that the court had jurisdiction

over the case. R. at 42 (citing United States v. Bustillos, 31 F.3d 931, 933 (10th Cir.

                                             3
1994) (“The party seeking to invoke the jurisdiction of a federal court must

demonstrate that the case is within the court’s jurisdiction.”)).

   Martin appeals and seeks in forma pauperis status. Because she proceeds pro se,

we view her filings liberally. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

But we will not serve as Martin’s attorney in constructing arguments and searching

the record. Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir.

2005). We have also “repeatedly insisted that pro se parties follow the same rules of

procedure that govern other litigants.” Id. (quoting Nielsen v. Price, 17 F.3d 1276,

1277 (10th Cir. 1994)).

   We begin by discussing Gad. There, we held that Title VII’s requirement that a

plaintiff verify the charges against an employer is not a jurisdictional requirement,

but rather a condition precedent to suit. 787 F.3d at 1034. We discerned several

principles to reach that conclusion, two of which are relevant here. First, a Title VII

requirement’s classification as jurisdictional or non-jurisdictional depends, in large

part, on whether it is located in Title VII’s jurisdictional subsection, 42 U.S.C.

§ 2000e-5(f)(3). Id. at 1038. Second, courts should exercise caution in interpreting

procedural rules to cause inadvertent forfeiture of rights. Id.

   In Gad, we still had to consider those principles in light of our general statement

(upon which the district court relied to dismiss for lack of subject-matter jurisdiction)

that the exhaustion of administrative remedies is “a jurisdictional prerequisite to suit

under Title VII—not merely a condition precedent to suit.” Shikles v. Sprint/United

Mgmt. Co., 426 F.3d 1304, 1317 (10th Cir. 2005). We concluded that we could not

                                            4
square our statement in Shikles with the Supreme Court’s statement emphasizing that

“we should not treat requirements as jurisdictional without express congressional

direction,” Gad, 787 F.3d at 1039–40 (citing Arbaugh v. Y&H Corp., 546 U.S. 500,

516 (2006)) and that “drive-by jurisdictional rulings . . . have no precedential effect,”

id. at 1040 (quoting Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 91 (1998)).

Finally, we noted in Gad that holding a requirement non-jurisdictional “does not

imply any diminution in the need for plaintiffs to comply with [Title VII

requirements].” 787 F.3d at 1040.

   Here, we need not decide whether attaching a right-to-sue letter to a Title VII

complaint is a jurisdictional requirement or instead is a condition precedent to suit.

The district court had discretion to dismiss Martin’s lawsuit when she failed to

comply with its order giving Martin 30 days to cure a deficiency in her complaint. A

district court has broad discretion to dismiss a petition without prejudice for a

plaintiff’s failure to comply with court orders. Bollinger v. La Villa Grande Care

Ctr., 296 F. App’x 658, 659 (10th Cir. 2008) (unpublished) (citing 8 James Wm.

Moore et al., Moore’s Federal Practice § 41.53 (3d ed. 2007) (“When the dismissal

is without prejudice, an abuse of discretion will generally not be found, since the

plaintiff may simply refile the suit.”)). “[D]ismissal is an appropriate disposition

against a party who disregards court orders and fails to proceed as required by court

rules.” United States ex rel. Jimenez v. Health Net, Inc., 400 F.3d 853, 855 (10th Cir.

2005).



                                           5
   Here, the district court advised Martin of her failure to attach the right-to-sue

letter and gave her 30 days to do so, warning her that her failure to comply would

result in a dismissal without prejudice. The district court did not abuse its discretion

in dismissing without prejudice when Martin did not provide a copy of the right-to-

sue letter within the 30-day period. Cf. Kosterow v. U.S. Marshal’s Serv., 345 F.

App’x 321, 322–23 (10th Cir. 2009) (unpublished) (affirming dismissal without

prejudice when plaintiff disregarded a court order to cure a deficiency in his

complaint by attaching a certified account statement for in forma pauperis status).

   On appeal, Martin raises several claims regarding the university’s actions in

withdrawing her financial aid after the university dismissed her for academic reasons.

She does not explain how the district court abused its discretion in dismissing her

case, and our independent review of the record shows that the district court provided

Martin ample opportunity to comply with its order. See Wingfield v. Patrick J.

Sullivan Det. Facility, 266 F. App’x 747, 749 (10th Cir. 2009) (unpublished)

(affirming dismissal without prejudice when the district court gave the plaintiff 30

days to cure a deficiency in his complaint and comply with the court’s order).

   Accordingly, we AFFIRM the district court’s dismissal and DENY Martin’s

motion to proceed in forma pauperis. We remind Martin that she remains obligated to




                                           6
pay the full amount of the appellate filing fee.


                                            ENTERED FOR THE COURT



                                            Gregory A. Phillips
                                            Circuit Judge




                                            7